        Case 3:20-cv-01235-PAD Document 48-2 Filed 07/29/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



 SANDRA RODRÍGUEZ COTTO;
 RAFELLI GONZÁLEZ COTTO,

                Plaintiffs,

        v.                                             Civil Action No.: 3:20-01235-PAD

 WANDA VÁZQUEZ GARCED, Governor of
 Puerto Rico; INÉS DEL C. CARRAU-
 MARTÍNEZ, Interim Secretary of
 Department of Justice of Puerto Rico;
 PEDRO JANER, Secretary of Puerto Rico
 Department of Public Safety; HENRY
 ESCALERA, Puerto Rico Police
 Commissioner, all in their official capacities,

                Defendants.



             SECOND DECLARATION OF RAFELLI GONZÁLEZ COTTO

I, Rafelli González Cotto, declare as follows:

       1.      I am a resident of Bayamón, Puerto Rico.

       2.      I am 33 years old and competent to make this declaration.

       3.      I continue to engage in investigative reporting focused on the COVID-19 pandemic

and the government’s response.

       4.      The government’s actions in this lawsuit support my fears that Section 6.14 could

be used to prosecute journalists. I have read the minutes of the Court’s June 23, 2020 status

conference and the government’s motion to amend the minutes. I was very surprised to learn that

the government declined to stipulate that it would not prosecute me, even for the short time

between the court’s status conference on June 23, 2020 and the enactment of Act No. 66-2020.


                                                   1
        Case 3:20-cv-01235-PAD Document 48-2 Filed 07/29/20 Page 2 of 4




       5.      I understand that Act No. 66-2020 amended Section 6.14. I have read Act No. 66-

2020, and it has not relieved my fear of prosecution under Section 6.14(a).

       6.      I am still very worried that I will be targeted for prosecution under Section 6.14(a)

for my reporting. Although I consistently follow standard journalistic practices to factcheck my

stories, I recognize that it is always possible that my stories will contain inadvertent inaccuracies,

including inaccuracies that only the government could identify and correct. I also recognize that

the government may dispute the accuracy of one of my stories, even though my reporting is in fact

accurate. I would never knowingly share false information in my reporting, but I am afraid that the

government could accuse me of lying for reporting information that the government disapproves.

       7.      I do not know what amounts to a “warning” or a “false alarm.” And I do not know

how the government will determine whether a “risk” of harm to persons or property was a “result”

of my reporting. I have to assume that any of my reporting about emergency conditions in Puerto

Rico could subject me to prosecution if the government accuses me of lying.

       8.      My fear of prosecution under Section 6.14(a) is chilling my speech about

emergency conditions in Puerto Rico. For example, the threat of prosecution under Section 6.14(a)

makes me more reluctant to share information that is controversial or that has not been verified by

the government. Even when I do report on such matters, the threat of prosecution affects my

reporting in myriad ways, including how many confirmations I need to report a story, what

information I include, and my word choice.

       9.      Section 6.14(a) also interferes with my access to sources. Even taking the recent

amendments into account, the law will chill potential sources from sharing confidential

information with me, out of fear that I would be forced to reveal their identities if I were ever

prosecuted.



                                                  2
         Case 3:20-cv-01235-PAD Document 48-2 Filed 07/29/20 Page 3 of 4




        10.     Although Section 6.14(a) purports to restrict false information about emergency

conditions in Puerto Rico, it will inevitably chill a great deal of true information and reporting

that is of vital interest to the public. In a free marketplace of ideas, the best remedy for false

speech is true speech, not government censorship.




                                                   3
Case 3:20-cv-01235-PAD Document 48-2 Filed 07/29/20 Page 4 of 4
